Order entered August 21, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01490-CR

                       ANTHONY WAYNE MANGIAFICO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-28019-M

                                           ORDER
         The Court REINSTATES the appeal.

         On July 28, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel; (3) counsel’s

explanation for the delay in filing appellant’s brief is his workload and family medical issues;

and (4) counsel requested forty-five days from the August 19, 2014 findings to file appellant’s

brief.

         We ORDER appellant to file his brief by OCTOBER 3, 2014.


                                                      /s/   LANA MYERS
                                                            JUSTICE